   8:20-cr-00134-BCB-SMB Doc # 22 Filed: 03/05/21 Page 1 of 1 - Page ID # 47




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )
                                            )
                    Plaintiff,              )                8:20CR134
                                            )
      vs.                                   )
                                            )
LASHANNON D. BLAND,                         )                  ORDER
                                            )
                    Defendant.              )


      This matter is before the court upon defendant’s Motion to Continue [21].
Counsel and the Defendant are entering into good faith plea negotiations with the
United States Attorney’s Office in order to possibly resolve this matter before trial. For
good cause shown,

        IT IS ORDERED that defendant’s Unopposed Motion to Continue [21] is granted,
as follows:

      1. The jury trial now set for March 16, 2021, is continued to April 13, 2021.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendant in a speedy trial. Any additional time arising
         as a result of the granting of this motion, that is, the time between today’s
         date and April 13, 2021, shall be deemed excludable time in any
         computation of time under the requirement of the Speedy Trial Act. Failure to
         grant a continuance would deny counsel the reasonable time necessary for
         effective preparation, taking into account the exercise of due diligence. 18
         U.S.C. § 3161(h)(7)(A) & (B)(iv).

      3. No further continuances without a hearing before the Magistrate Judge.


      DATED: March 5, 2021.

                                         BY THE COURT:


                                         s/ Susan M. Bazis
                                         United States Magistrate Judge
